UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4031


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON RICARDO SETZER,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cr-00058-RGD-RJK-1)


Submitted: November 18, 2021                                      Decided: April 20, 2022


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate
Attorney, Rodolfo Cejas, II, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Raj Parekh,
Acting United States Attorney, Jacqueline R. Bechara, Assistant United States Attorney,
Alexandria, Virginia, William D. Muhr, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After pleading guilty to conspiracy to commit Hobbs Act robbery, in violation of 18

U.S.C. § 1951, the district court sentenced Brandon Ricardo Setzer to 50 months’

imprisonment and a 3-year term of supervised release. Setzer began his term of supervision

on July 24, 2020. Less than three months later, Setzer’s probation officer filed a Supervised

Release Violation Petition (“Petition”), which the probation officer thereafter amended five

times, each time alleging several more instances of violative conduct. At the revocation

hearing held in January 2021, Setzer admitted all of the alleged violations and asked the

court to either (a) continue the proceedings and allow Setzer to remain on supervised

release; or (b) impose a short term of imprisonment, but to forego imposition of another

term of supervision. Following a thorough hearing, the district court sentenced Setzer to

12 months’ imprisonment and imposed an addition 12-month term of supervision. Setzer

appeals, challenging his revocation sentence, and we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010). A revocation sentence is procedurally reasonable if the district court adequately

explains the sentence after considering the Chapter Seven policy statements and the



                                              2
applicable 18 U.S.C. § 3553(a) factors. United States v. Slappy, 872 F.3d 202, 207 (4th

Cir. 2017); see 18 U.S.C. § 3583(e).

       Setzer maintains that the district court committed reversible procedural error by

failing to address defense counsel’s request to add a day to the imposed 12-month custodial

sentence. We disagree. Specifically, the record reveals that the request was both equivocal

and lacking in context or supporting argument. Further, counsel did not make this request

until after the district court pronounced its sentence. Finally, the district court’s earlier

colloquy with the lawyers makes clear that it was deeply troubled by Setzer’s persistent

and consistent violative conduct, which included repeated drug use and lying to his

probation officer, and that the court intended to punish the same. On this record, we decline

to find reversible procedural error by the district court.

       Accordingly, we affirm the revocation order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                               3